       Case 2:20-cv-00709-DMC Document 26 Filed 08/12/20 Page 1 of 9

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM ALAN KUNEMAN,                              No. 2:20-CV-0709-DMC
12                       Plaintiff,
13            v.                                         MEMORANDUM OPINION AND ORDER
14    DOUGLAS M. PROUTY, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Pursuant to the written

18   consent of all parties, this case is before the undersigned as the presiding judge for all purposes,

19   including entry of final judgment. See 28 U.S.C. § 636(c); see also ECF No. 20 (order

20   reassigning case). Pending before the Court are defendants’ motions to dismiss. See ECF Nos.

21   6, 8, and 16. The parties appeared for a hearing before the undersigned in Redding, California, at

22   10:00 a.m., on August 5, 2020. Plaintiff appeared pro se telephonically. Defendant Peter

23   appeared pro se telephonically. Sharon Nagle, Esq., appeared telephonically for defendant

24   Prouty. Elizabeth Lobaugh, Esq., appeared telephonically for defendant Ludington. After

25   considering the parties’ arguments, the matters were submitted.

26   ///

27   ///

28   ///
                                                        1
       Case 2:20-cv-00709-DMC Document 26 Filed 08/12/20 Page 2 of 9

 1                                  I. PLAINTIFF’S ALLEGATIONS

 2                  This action proceeds on plaintiff’s original complaint. See ECF No. 1. Because

 3   plaintiff paid the filing fees, the complaint was not screened prior to issuance of process. Plaintiff

 4   names the following as defendants: (1) Hon. Douglas M. Prouty, a judge of the Superior Court of

 5   the State of California; (2) David T. Ludington, a private attorney; and (3) Donna J. Peter, a

 6   private attorney. See id. at 3-4.

 7                  Plaintiff alleges the following “Statement of Facts”:

 8                           The defendant Judge Douglas M. Prouty as the judge of Department
                    2, Superior Court Of the State of California, County of Pumas did outside of
 9                  his adjudicative functions while granting his friend Defendant David T.
                    Ludington a continuance to attend rehabilitation for being a [sic] abuser of
10                  alcohol. Defendant Judge Douglas M. Prouty in the process of allowing the
                    continuance and refusing to disclose to Plaintiff that of the conditions of the
11                  continuances plaintiffs [sic] property was being put in control of the court
                    prior to trial taking away Plaintiffs [sic] ability to defend himself. Defendant
12                  Judge Douglas M. Prouty working outside his adjudicative functions and in
                    violation of the California Rules of Court did grant the continuance in
13                  violation off the Fifth and 14th Amendment [sic] to the U.S. Constitution
                    denying Plaintiff a fair and equal right to due process. The court proceeded
14                  to hold trial and denied Plaintiff his right to valuable witness as to the
                    construction of the trust property cost, and denied Plaintiff his interpretation
15                  of the trust in accordance with California law in that Plaintiff did without
                    assistance write the trust. Plaintiff was denied a new trial and was found to
16                  have committed fraud against the Defendants’ Peter clients. Plaintiff did
                    then file an appeal. Defendant Prouty continued to hear a motion for
17                  attorney fees by Defendant Peter and during the motion Plaintiff witnesses
                    Defendant Judge Prouty explain to Defendant Peter how to present her case
18                  for attorney fees in the alternative because he had ruled the case was over a
                    contract and then gave Defendant Peter to present her new demands to the
19                  court. Plaintiff objected to Judge Prouty giving legal advice to Defendant
                    Peter and Defendant Prouty immediately terminated the hearing.
20
                    Id. at 44-5.
21

22                  Plaintiff alleges these facts give rise to claims under 42 U.S.C. §§ 1983 and

23   1985(3) for violations of due process and conspiracy. See id. at 7-10. Plaintiff also asserts

24   defendants’ conduct resulted in an improper taking of plaintiff’s property. See id. at 7.

25   ///

26   ///
27   ///

28   ///
                                                        2
       Case 2:20-cv-00709-DMC Document 26 Filed 08/12/20 Page 3 of 9

 1                  At the hearing, the Court asked plaintiff if there are additional facts not pleaded

 2   in his complaint which support his allegations, particularly his allegations that defendant Prouty

 3   acted outside his adjudicative functions and that defendants engaged in a conspiracy to deny

 4   him his civil rights. Plaintiff outlined the following:

 5                         1.     Defendant Ludington, who was his attorney in a state
                    court proceeding, sought a continuance.
 6
                            2.    Plaintiff asked the court by way of a pro se ex parte
 7                  communication why his attorney had sought a continuance. The court
                    did not respond.
 8
                           3.     Plaintiff later learned Ludington had requested the
 9                  continuance in order to enter rehabilitation for an alcohol problem.
10                         4.     Plaintiff states that Ludington and Prouty worked at the
                    same law firm before Prouty was appointed to the bench.
11
                            5.      Plaintiff states Prouty knew Ludington was an alcoholic.
12

13

14                           II. STANDARDS FOR MOTION TO DISMISS

15                  In considering a motion to dismiss, the Court must accept all allegations of

16   material fact in the complaint as true. See Erickson v. Pardus, 551 U.S. 89, 93-94 (2007). The

17   Court must also construe the alleged facts in the light most favorable to the plaintiff. See Scheuer

18   v. Rhodes, 416 U.S. 232, 236 (1974); see also Hosp. Bldg. Co. v. Rex Hosp. Trustees, 425 U.S.

19   738, 740 (1976); Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir. 1994) (per curiam). All

20   ambiguities or doubts must also be resolved in the plaintiff's favor. See Jenkins v. McKeithen,
21   395 U.S. 411, 421 (1969). However, legally conclusory statements, not supported by actual

22   factual allegations, need not be accepted. See Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949-50 (2009).

23   In addition, pro se pleadings are held to a less stringent standard than those drafted by lawyers.

24   See Haines v. Kerner, 404 U.S. 519, 520 (1972).

25                  Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement

26   of the claim showing that the pleader is entitled to relief” in order to “give the defendant fair
27   notice of what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp v. Twombly,

28   550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, in order
                                                        3
       Case 2:20-cv-00709-DMC Document 26 Filed 08/12/20 Page 4 of 9

 1   to survive dismissal for failure to state a claim under Rule 12(b)(6), a complaint must contain

 2   more than “a formulaic recitation of the elements of a cause of action;” it must contain factual

 3   allegations sufficient “to raise a right to relief above the speculative level.” Id. at 555-56. The

 4   complaint must contain “enough facts to state a claim to relief that is plausible on its face.” Id. at

 5   570. “A claim has facial plausibility when the plaintiff pleads factual content that allows the

 6   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

 7   Iqbal, 129 S. Ct. at 1949. “The plausibility standard is not akin to a ‘probability requirement,’ but

 8   it asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. (quoting

 9   Twombly, 550 U.S. at 556). “Where a complaint pleads facts that are ‘merely consistent with’ a

10   defendant’s liability, it ‘stops short of the line between possibility and plausibility for entitlement

11   to relief.” Id. (quoting Twombly, 550 U.S. at 557).

12                  In deciding a Rule 12(b)(6) motion, the Court generally may not consider materials

13   outside the complaint and pleadings. See Cooper v. Pickett, 137 F.3d 616, 622 (9th Cir. 1998);

14   Branch v. Tunnell, 14 F.3d 449, 453 (9th Cir. 1994). The Court may, however, consider: (1)

15   documents whose contents are alleged in or attached to the complaint and whose authenticity no

16   party questions, see Branch, 14 F.3d at 454; (2) documents whose authenticity is not in question,

17   and upon which the complaint necessarily relies, but which are not attached to the complaint, see

18   Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001); and (3) documents and materials

19   of which the court may take judicial notice, see Barron v. Reich, 13 F.3d 1370, 1377 (9th Cir.

20   1994).
21                  Finally, leave to amend must be granted “[u]nless it is absolutely clear that no

22   amendment can cure the defects.” Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per

23   curiam); see also Lopez v. Smith, 203 F.3d 1122, 1126 (9th Cir. 2000) (en banc).

24   ///

25   ///

26   ///
27   ///

28   ///
                                                         4
       Case 2:20-cv-00709-DMC Document 26 Filed 08/12/20 Page 5 of 9

 1                                           III. DISCUSSION

 2                  Each of the three defendants has filed a separate motion to dismiss. See ECF Nos.

 3   6, 8, and 16. Defendant Prouty argues: (1) the Court lacks subject matter jurisdiction by

 4   operation of the Rooker-Feldman doctrine, the Younger abstention, and the Eleventh

 5   Amendment; and (2) the action is barred under the doctrine of absolute judicial immunity. See

 6   ECF No. 6. Defendant Ludington joins defendant Prouty’s Rooker-Feldman and Younger

 7   arguments. See ECF No. 8. Defendant Ludington also argues plaintiff’s complaint fails to state a

 8   plausible claim for relief. See id. In her pro se motion to dismiss, defendant Peter joins

 9   defendant Ludington’s argument. See ECF No. 16.

10                  Plaintiff has filed oppositions to all three motions. See ECF Nos. 9, 13, and 18.

11   Defendants Prouty and Ludington filed reply briefs in support of their respective motions. See

12   ECF Nos. 22 and 23. Plaintiff filed an unauthorized sur-reply brief in response to defendant

13   Prouty’s reply. See ECF No. 24.

14                  At the outset, the Court agrees with defendants that plaintiff’s claims are barred to

15   the extent he is challenging a state court judgment. Under the Rooker-Feldman abstention

16   doctrine, federal courts lack jurisdiction to hear matters already decided in state court. See

17   Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia Court of Appeals v.

18   Feldman, 460 U.S. 462 (1983). The doctrine applies in cases “brought by state court losers

19   complaining of injuries caused by state court judgments rendered before the district court

20   proceedings commenced and inviting district court review and rejection of those judgments.”
21   Exxon Mobil Corp. v. Saudi Basic Industries Corp., 544 U.S. 280 (2005). An exception,

22   inapplicable here, would be where Congress expressly grants federal courts jurisdiction to review

23   state court judgments (such as habeas corpus, for example).

24                  Here, it is clear plaintiff is not satisfied with a state court judgment rendered

25   against him in connection with proceedings related to a trust. Plaintiff repeatedly, both in the

26   complaint and at the hearing, reiterates his belief that he was wrongly found to have committed
27   fraud upon the trust following a trial on the merits. As defendants correctly note, this Court

28   cannot exercise appellate jurisdiction over state courts, see Worldwide Church of God v. McNair,
                                                        5
       Case 2:20-cv-00709-DMC Document 26 Filed 08/12/20 Page 6 of 9

 1   805 F.2d 888, 890 (9th Cir. 1986), even when the challenge to the state court decision involves

 2   federal constitutional issues, see Feldman, 460 U.S. at 484-86. In this regard, the Court takes

 3   judicial notice that plaintiff’s appeal of the state court’s decision is currently pending in the

 4   California Court of Appeal, Bennett v. Kuneman, case no. C091153. Plaintiff’s challenge to the

 5   state court’s judgment is appropriately addressed in that action.

 6                  The Court does not, however, agree that the Younger abstention doctrine applies.

 7   Under Younger v. Harris, 401 U.S. 37 (1971), federal courts are barred from hearing a civil rights

 8   claim arising from an ongoing criminal prosecution. In this case, there is no ongoing criminal

 9   prosecution.

10                  The Court next addresses each defendant’s more specific arguments.

11          A.      Defendant Prouty

12                  Defendant Prouty’s immunity arguments are dispositive of plaintiff’s claims

13   against him. First, defendant Prouty is entitled to immunity under the Eleventh Amendment,

14   which bars federal courts from hearing suits against state officials sued in their official capacities.

15   Second, defendant Prouty is entitled to absolute judicial immunity.

16                  1.      Eleventh Amendment Immunity

17                  The Eleventh Amendment prohibits federal courts from hearing suits brought

18   against a state both by its own citizens, as well as by citizens of other states. See Brooks v.

19   Sulphur Springs Valley Elec. Coop., 951 F.2d 1050, 1053 (9th Cir. 1991). This prohibition

20   extends to suits against states themselves, and to suits against state agencies. See Lucas v. Dep’t
21   of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam); Taylor v. List, 880 F.2d 1040, 1045 (9th

22   Cir. 1989). The Eleventh Amendment also bars actions seeking damages from state officials

23   acting in their official capacities. See Eaglesmith v. Ward, 73 F.3d 857, 859 (9th Cir. 1995); Pena

24   v. Gardner, 976 F.2d 469, 472 (9th Cir. 1992) (per curiam).

25                  Here, plaintiff seeks damages against defendant Prouty, who is a state court judge.

26   Plaintiff’s allegations stem from defendant Prouty’s judicial conduct. Despite plaintiff’s
27   conclusory allegations that defendant Prouty acted outside the scope of his judicial authority,

28   plaintiff pleads no facts to support these allegations. To the contrary, plaintiff alleges that Judge
                                                         6
       Case 2:20-cv-00709-DMC Document 26 Filed 08/12/20 Page 7 of 9

 1   Prouty improperly or incorrectly decided matters before him. Because defendant Prouty is a

 2   state official and because plaintiff’s allegations concern defendant Prouty’s official actions,

 3   plaintiff’s claims against him are barred under the Eleventh Amendment.

 4                  2.      Judicial Immunity

 5                  Judges are absolutely immune from damage actions for judicial acts taken within

 6   the jurisdiction of their courts. See Schucker v. Rockwood, 846 F.2d 1202, 1204 (9th Cir. 1988)

 7   (per curiam). This immunity is lost only when the judge acts in the clear absence of all

 8   jurisdiction or performs an act that is not judicial in nature. See id. Judges retain their immunity

 9   even when they are accused of acting maliciously or corruptly, see Mireles v. Waco, 502 U.S. 9,

10   11 (1991) (per curiam); Stump v. Sparkman, 435 U.S. 349, 356-57 (1978), and when they are

11   accused of acting in error, see Meek v. County of Riverside, 183 F.3d 962, 965 (9th Cir. 1999).

12                  As discussed above, plaintiff’s complaint is devoid of any allegations showing that

13   defendant Prouty acted outside his official capacity as a judge. Plaintiff does not allege that

14   defendant Prouty acted in the absence of jurisdiction or did an act that was not judicial in nature.

15   While plaintiff’s allegations can be seen as asserting some form of corruption, such allegations

16   are insufficient to abrogate defendant Prouty’s absolute judicial immunity.

17          B.      Defendants Ludington and Peter

18                  Defendants Ludington and Peter both argue plaintiff’s complaint fails to state a

19   cognizable claim. Defendants are correct. First, neither defendant is alleged to have acted under

20   color of state law. Second, plaintiff has failed to allege any facts to support a conspiracy under
21   § 1985(3).

22                  1.      Color of State Law

23                  To state a claim under § 1983, the plaintiff must allege that the defendants acted

24   under color of state law to deprive him of rights secured by the Constitution or federal statutes.

25   See Gibson v. United States, 781 F.2d 1334, 1338 (9th Cir. 1986); Pistor v. Garcia, 791 F.3d

26   1104, 1114 (9th Cir. 2015). Generally, private parties are not acting under color of state law for
27   purposes of § 1983. See Price v. Hawaii, 939 F.2d 702, 707-08 (9th Cir. 1991); see also

28   Simmons v. Sacramento Cty. Superior Court, 318 F.3d 1156, 1161 (9th Cir. 2003) (explaining
                                                        7
       Case 2:20-cv-00709-DMC Document 26 Filed 08/12/20 Page 8 of 9

 1   that an attorney in private practice does not act under color of state law). Where, however, a

 2   private party conspires with state officials to deprive others of constitutional or statutory rights,

 3   the private party is acting under color of state law. See Crowe v. Cty. of San Diego, 608 F.3d

 4   406, 440 (9th Cir. 2010). To show such a conspiracy, the plaintiff must allege an agreement to

 5   violate the plaintiff’s rights. See United Steelworkers of Am. V. Phelps Dodge Corp. 685 F.2d

 6   1539, 1540-41 (9th Cir. 1989) (en banc); see also Crowe, 608 F.3d at 440. Conclusory

 7   allegations are insufficient. See Simmons, 318 F.3d at 1161.

 8                   Plaintiff alleges defendants Ludington and Peter are private attorneys. While

 9   plaintiff alleges the existence of a conspiracy, plaintiff’s allegations are entirely conclusory.

10   According to plaintiff:

11                          . . .It was obvious that Plaintiff had been conspired against by
                    Defendant Judge Prouty, Ludington, and Peter to hide the fact from
12                  Plaintiff that Defendant Ludington was unable to be counsel for Plaintiff
                    and could not receive a fair and equal trial. . . . Defendant Peter conspired
13                  in the agreement with Defendant Judge Prouty and Defendant Ludington in
                    the agreement to the taking of Plaintiffs [sic] property as a condition to the
14                  continuance and giving Plaintiffs [sic] property to the control of Defendant
                    Judge Prouty. . . .”
15
                    ECF No. 1, pgs. 6-7.
16
     Plaintiff’s use of the words “conspired” and “agreement” are insufficient to show the nature of
17
     the alleged agreement, the details of the agreement, or the purpose of the agreement. Moreover,
18
     the complaint contains no facts to indicate that defendants reached any kind of meeting of the
19
     minds as to the nature, details, or purpose of the alleged conspiracy. These allegations fail to
20
     show that either defendant Ludington or Peter conspired with a state official such that they
21
     could be considered to have acted under color of state law.
22
                    2.      Liability Under § 1985
23
                    In the complaint, plaintiff alleges defendants’ conduct gives rise to liability
24
     under 42 U.S.C. § 1985(3). In his oppositions to defendants’ motions to dismiss, and at the
25
     hearing, plaintiff states that he meant to allege a violation of § 1985(2). Both are anti-
26
     conspiracy provisions. The Court addresses both theories.
27
     ///
28
                                                        8
       Case 2:20-cv-00709-DMC Document 26 Filed 08/12/20 Page 9 of 9

 1                           i.     § 1985(3)

 2                    To allege a conspiracy claim cognizable under § 1985(3), the plaintiff must

 3   allege some racial, or otherwise class-based invidiously discriminatory animus motivating the

 4   defendants’ conduct. See Griffin v. Breckenridge, 403 U.S. 88. 102 (1971). The Ninth Circuit

 5   has extended § 1985(3) beyond race only when there has been a prior governmental

 6   determination that the class in question is a suspect or quasi-suspect class. See Sever v. Alaska

 7   Pulp Corp., 978 F.2d 1529, 1536 (9th Cir. 1992). In this case, plaintiff has not alleged any

 8   racial animus behind defendants’ conduct, nor does plaintiff allege that he is a member of a

 9   suspect or quasi-suspect class. The complaint is simply devoid of any factual allegations to

10   support liability under § 1985(3).

11                    ii.    § 1985(2)

12                    Under 42 U.S.C. § 1985(2), conspiracy to intimidate a party, witness, or juror by

13   force, intimidation, or threat, is unlawful. Here, the complaint contains no allegations of party,

14   witness, or juror intimidation, let alone a conspiracy to do so.

15

16                                           IV. CONCLUSION

17                    Accordingly, IT IS HEREBY ORDERED that:

18                    1.     Defendants’ motions to dismiss, ECF Nos. 6, 8, and 16, are granted;

19                    2.     This action is dismissed in its entirety without leave to amend and with

20   prejudice; and
21                    3.     The Clerk of the Court is directed to enter judgment and close this file.

22

23

24   Dated: August 11, 2020
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        9
